                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                        IN THE UNITED STATES DISTRICT COURT                            May 16, 2019
                                                                                    David J. Bradley, Clerk
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

DEUTSCHE BANK NATIONAL TRUST                    §
COMPANY, as trustee for Morgan Stanley          §
Home Equity Loan Trust 2005-1 Mortgage          §
Pass-Through Certificates, Series 2005-1,       §
                                                §
                        Plaintiff,              §
                                                §
VS.                                             §        CIVIL ACTION NO. H-19-582
                                                §
WILLIAM R. MANUELL, KAREN                       §
MANUELL, and OAK CLIFF PLACE                    §
HOMEOWNERS ASSOCIATION                          §
                                                §
                        Defendants.             §

                                            ORDER

       Deutsche Bank National Trust Company sued Karen Manuell, William R. Manuell, and the

Oak Cliff Place Homeowners Association, to foreclose on a mortgage loan secured by real property

and improvements at 13502 Pecan Oak Drive, Houston, Texas 77065. (Docket Entry No. 1). The

court earlier granted a joint motion for partial summary judgment filed by Deutsche Bank and the

Oak Cliff Place Homeowners Association. (Docket Entry No. 9). That opinion held that Deutsche

Bank’s lien on the real property and improvements, evidenced by the Deed of Trust dated August

17, 2004, and recorded under Instrument No. X866093 in the Official Public Records of Harris

County, Texas, was senior in priority to Oak Cliff’s lien on the same property.

       In March 2019, Deutsche Bank served the Manuells according to law, but the Manuells

failed to answer or otherwise appear. (Docket Entry Nos. 7, 8). Deutsche Bank now moves for

entry of default and final default judgment. (Docket Entry No. 12). Based on the pleadings, the

record, and the law, the court grants Deutsche Bank’s motion to enter default and final default

                    1
judgment. No monetary damages against the Manuells are sought. The court enters the following

declarations and final judgment, allowing Deutsche Bank to foreclose on the real property and

improvements at issue.

        The material allegations of Deutsche Bank’s complaint are deemed admitted. (Docket Entry

No. 1). Deutsche Bank is the current holder of the Promissory Note executed by the Manuells on

or about August 17, 2004, payable to MILA, Inc. An event of default has occurred under the Note.

Deutsche Bank’s Deed of Trust, identified by Instrument No. X866093, gives it a first lien security

interest on the following real property and improvements:

        LOT FIFTY-THREE (53), IN BLOCK FIVE (5), OF OAK CLIFF PLACE,
        SECTION TWO (2), A SUBDIVISION IN HARRIS COUNTY, TEXAS,
        ACCORDING TO THE MAP OR PLAT THEREOF, RECORDED IN VOLUME
        303, PAGE 93, OF THE MAP RECORDS OF HARRIS COUNTY, TEXAS.

        Deutsche Bank has the right to foreclose. If foreclosure proceeds, the purchaser at the

foreclosure sale will be vested with all Deutsche Bank’s interest, rights, and title in the real property

and improvements. Deutsche Bank may further communicate with the Manuells and others as

reasonably necessary to conduct the foreclosure sale.

        Each party is to pay its own costs. Deutsche Bank may move for attorney’s fees under

Federal Rule of Civil Procedure 54(d)(2)(B)(I).

                SIGNED on May 16, 2019, at Houston, Texas.

                                                     ______________________________________
                                                                    Lee H. Rosenthal
                                                              Chief United States District Judge




                      2
